PER CURIAM HEADING






                     NO. 12-05-00352-CV
 
IN THE COURT OF APPEALS

TWELFTH COURT OF APPEALS DISTRICT

TYLER, TEXAS


§APPEAL FROM THE 
IN THE INTEREST OF T.B.,
A CHILD                                                            §     JUDICIAL DISTRICT COURT OF

§ANGELINA COUNTY, TEXAS





MEMORANDUM OPINION
PER CURIAM
            This appeal is being dismissed because Appellants have failed, after notice, to pay or make
arrangements to pay the trial court clerk’s fee for preparing the clerk’s record.  The judgment was
signed on August 15, 2005, and Appellants timely filed a motion for new trial.  They then filed their
notice of appeal on November 4, 2005.  The clerk’s record was due on or before January 12, 2006.
On January 9, 2006, the clerk notified this Court by letter that the reason for the delay in filing was
that Appellants failed to either pay or make arrangements to pay for the preparing of the clerk’s
record.  On January 12, 2005, this Court informed Appellants that, pursuant to rules of appellate
procedure 37.3(b) and 42.3(c), the appeal would be dismissed unless proof of full payment to the
clerk was provided on or before January 23, 2006.
            Appellants have not provided the required proof of payment.  Accordingly, this appeal is
dismissed.  See Tex. R. App. P. 37.3(b), 42.3(c).      
Opinion delivered January 25, 2006.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.


(PUBLISH)